Citation Nr: 0920226	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-34 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for multiple myeloma, 
claimed as due to exposure to herbicides.




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  Subsequently, the Board 
remanded this case to the RO for additional development in 
April 2006.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The Veteran did not serve in, or visit, the Republic of 
Vietnam while on active duty; therefore, exposure to an 
herbicide agent is not presumed.

3.  The evidence of record demonstrates the Veteran's 
multiple myeloma is not a result of any established event, 
injury, or disease during active service, nor was it shown 
within one year following separation from service.


CONCLUSION OF LAW

Multiple myeloma, claimed as due to exposure to herbicides, 
was not incurred in or aggravated by active military service, 
and may not be presumed to have been incurred in or 
aggravated by service, to include as due to herbicide 
exposure.  See 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in December 2002, February 2003, August 2006, and 
February 2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in April 2009.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the August 2006 correspondence. 

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the Veteran's own 
unsupported contentions that he was in the Republic of 
Vietnam or was exposed to herbicides during active service.  
While the Veteran has been diagnosed and treated for multiple 
myeloma post-service, this occurred more than three decades 
after discharge from service.  The Board finds the available 
medical evidence is sufficient for an adequate determination.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

With chronic disease shown as such in service (or within the 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303 (b) 
(2008).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor (multiple myeloma), 
although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2008).

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  See 38 
U.S.C.A. § 1116 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309.  A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

The diseases associated with herbicide exposure for the 
purposes of the presumption include multiple myeloma.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

"Service in Vietnam" includes service in the waters offshore, 
or service in other locations, if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 
(a) (2008).


Factual Background and Analysis

The Veteran contends that he was exposed to herbicides, such 
as Agent Orange, when he flew to and from duty in Thailand in 
June or July 1966 and in July 1967 as the commercial aircraft 
in which he flew stopped for refueling in Saigon or at Thon 
San Nhut Air Base in Vietnam.  According to the Veteran's 
Notice of Disagreement, Substantive Appeal, and written 
statements dated in March 2004 and October 2006, he had no 
copies of orders or travel documents.

The Veteran's DD Form 214 (separation from service) reflected 
that his military service included foreign and/or sea 
service.  Awards included the Vietnam Service Medal and the 
Vietnam Campaign Medal.  Service personnel records do not 
show that the Veteran's service involved duty or visitation 
in Vietnam.

According to service personnel records, the Veteran was 
stationed at the Nakhon Phanom Royal Thai Air Base in 
Thailand from July 1966 to July 1967 as an airframe 
repairman.  Service treatment records are negative for 
complaints or treatment of multiple myeloma or of exposure to 
herbicides.  His May 1967 discharge examination revealed no 
significant abnormalities.

Post service, private medical records from Hahneman Hospital, 
dated from November 2001 to April 2002 and from October 2004 
to January 2007, revealed that the Veteran was diagnosed with 
multiple myeloma in March 2001, that he received a stem cell 
transplant in March 2002, and that he received a second stem 
cell transplant in December 2004.  

An October 2002 medical record from his treating physician, 
Dr. P.I.R., disclosed that he discovered in discussions with 
the Veteran that the Veteran was exposed to Agent Orange 
while in service.  Dr. P.I.R. noted that Agent Orange is well 
recognized as a causative agent for myeloma. 

A December 2002 medical record from Dr. P.I.R. revealed that 
the Veteran's diagnosis of multiple myeloma was well-
established on the basis of appropriate serologic testing and 
multiple bone marrow aspirations and biopsy.  Dr. P.I.R. also 
noted that the Veteran had recently informed him that he was 
a Vietnam veteran and had been exposed to Agent Orange.  The 
physician, who also provided oncologic services to a VA 
Medical Center, stated that the Veteran's malignancy was 
compatible with the listed diseases attributed to Agent 
Orange.

A May 2004 reply from the then U.S. Armed Services Center for 
Research of Unit Records (CRUR) (now the United States Joint 
Services Records Research Center (JSRRC)) noted that it was 
unable to document or verify that the Veteran boarded and 
disembarked on aircraft that landed in the Republic of 
Vietnam as unit histories do not mention the departure or 
arrival of individual unit members or aircraft flight paths.

Private medical records from Dr. P.I.R., dated from June 2005 
to January 2007, noted the Veteran's improvement, his lack of 
symptomatology, and his near complete remission for multiple 
myeloma.

VA's Appeals Management Center (AMC), which attempted to 
develop the case after the Board's April 2006 remand, 
submitted an April 2009 formal finding of a lack of 
information required to request verification of exposure to 
Agent Orange.  A RO official noted multiple unsuccessful 
attempts to verify the Veteran's exposure to Agent Orange.  
He also noted that the Veteran never served in the Republic 
of Vietnam and that there was no evidence to confirm that the 
Veteran ever flew into Vietnam during his period of active 
duty.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's claim 
for service connection for multiple myeloma, claimed as due 
to exposure to herbicides in service.  

The Veteran's service records do not reflect any service in 
the Republic of Vietnam.  Moreover, service records do not 
support the Veteran's assertions that he made airplane 
refueling stops in Vietnam in 1966 and 1967 while en route to 
his duties at an air base in Thailand.  While he noted in his 
October 2006 statement that he met Airman First Class D. H., 
a former roommate, on one of these refueling stops, there is 
no statement in the claims file from that airman in support 
of the 1966 stopover in Vietnam.  There is no credible 
evidence in the record that the Veteran was ever in the 
Republic of Vietnam proper, or its inland waterways, so 
presumptive service connection is not warranted on that 
basis.  See Haas v. Peake, 525 F.3d 1168, 1193-95 (Fed. Cir. 
2008) (holding that veteran who served on board a Navy ship 
operating in Vietnamese coastal waters had not "served in 
the Republic of Vietnam," under the terms of the federal 
Agent Orange Act and regulations, as required for presumptive 
service connection for type II diabetes, as he had never gone 
ashore from ship and set foot within land borders of the 
Republic of Vietnam).  As federal law presumes that only 
veterans who served in the Republic of Vietnam during a 
specific time period were exposed to herbicide agents, and 
the Veteran never served in Vietnam, presumptive service 
connection for the Veteran's multiple myeloma must be denied 
on that basis.  See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6)(iii).

In addition, the earliest medical evidence found in the 
claims file indicating that the Veteran had been diagnosed 
with multiple myeloma is dated March 2001, or nearly 34 years 
after his discharge from service.  Therefore, presumptive 
service connection is not warranted in this case for a 
chronic disease in service manifested within one year of 
discharge.  See 38 C.F.R. §§ 3.307, 3.309.

However, the regulations governing presumptive service 
connection do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the Veteran's claim under the 
provisions governing direct service connection.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

As noted above, service treatment records indicate that the 
Veteran did not have, and was not treated for, multiple 
myeloma while in service.  The medical evidence of record 
contains no evidence of multiple myeloma until March 2001, or 
nearly 34 years after his separation from service.  The Board 
points out that the passage of many years between discharge 
from service and the medical documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
While the Veteran has a current disability associated with 
multiple myeloma, the record does not include any medical 
opinion establishing a nexus or medical relationship between 
any current multiple myeloma diagnosed post-service and 
herbicide exposure or any other event, injury, or disease 
during active service, and the Veteran has not presented, 
identified, or alluded to the existence of any such opinion.  
The records of Dr. P.I.R. dated in October 2002 and December 
2002 and noted above are not credible medical opinions on 
such a relationship because they are based on the Veteran 
being the source for the premise that he was exposed to Agent 
Orange in service.  An inaccurate factual premise undermines 
the Board's reliance on these documents as any sort of nexus 
opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Therefore, the 
Veteran's claim for service connection for multiple myeloma 
must be denied on a direct basis, in addition to on a 
presumptive basis.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran has advanced in connection 
with this appeal.  The Board does not doubt the sincerity of 
the Veteran's belief that his current multiple myeloma 
disability is the result of events during military service, 
to include herbicide exposure.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App.  
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, lay 
assertions as to the nature or etiology of his multiple 
myeloma have no probative value.

For all the foregoing reasons, the claim for service 
connection for multiple myeloma must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for multiple myeloma, 
claimed as due to exposure to herbicides, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


